PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                  _______________

               Nos. 19-1191 thru 19-1232
                  _______________
     In re: PENNEAST PIPELINE COMPANY, LLC

STATE OF NEW JERSEY; NEW JERSEY DEPARTMENT
 OF ENVIRONMENTAL PROTECTION; NEW JERSEY
STATE AGRICULTURE DEVELOPMENT COMMITTEE;
DELAWARE & RARITAN CANAL COMMISSION; NEW
JERSEY WATER SUPPLY AUTHORITY; NEW JERSEY
    DEPARTMENT OF TRANSPORTATION; NEW
  JERSEY DEPARTMENT OF THE TREASURY; NEW
     JERSEY MOTOR VEHICLE COMMISSION,
                  Appellants
               _______________

      On Appeal from the United States District Court
             for the District of New Jersey
           (D.C. Nos. 3-18-cv-01597, et seq.)


             ORDER AMENDING OPINION
                 _______________

    It has come to the attention of the Clerk that Mark A.
Collier and Jeremy Feigenbaum are employed by the Office
of the Attorney General of New Jersey, Division of Law, not
the Division of Criminal Justice.
   Accordingly, it is hereby O R D E R E D that the listing of
counsel on the opinion is amended as follows:

Mark A. Collier
Jeremy Feigenbaum [ARGUED]
Office of Attorney General of New Jersey
Division of Law
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625
Counsel for Appellants, State of New Jersey,
New Jersey Dept. of Environmental Protection,
New Jersey State Agriculture Dev. Committee,
New Jersey Motor Vehicle Commission,
Delaware & Raritan Canal Commission,
New Jersey Water Supply Authority,
New Jersey Department of Transportation,
New Jersey Department of Treasury

For the Court,

s/ Patricia S. Dodszuweit
Clerk

Date: September 19, 2019
cc: All Counsel of Record




                              2